          Case 5:18-cr-40053-HLT Document 18 Filed 10/29/18 Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF KANSAS

 UNITED STATES OF AMERICA,

             Plaintiff,

             v.
                                                             Case No. 5:18-CR-40053-02-HLT
 MICHAEL MILLS,

             Defendant.


                                 ORDER FOR CONTINUANCE

       Defendant Michael Mills seeks continuance of the status conference for roughly 45 days

and requests a new conference date. Doc. 68 at 1. The Court finds the ends of justice support

granting a continuance of the status conference, sets a status conference for December 11, 2018,

at 9:30 a.m., and excludes the time between October 30, 2018 and December 11, 2018 as a period

of excludable time under the Speedy Trial Act.

       “[S]ubsection (h)(7) [of the Speedy Trial Act] expressly accounts for the possibility that a

district court would need to delay a trial to give the parties adequate preparation time.” Bloate v.

United States, 559 U.S. 196, 213 (2010). Subsection (h)(7) also accounts for the need to delay a

trial in circumstances where “continuance in the proceeding would be likely to make a continuation

of such proceeding impossible, or result in a miscarriage of justice.” 18 U.S.C. § 3161(h)(7)(B)(i)

(2012). “An exclusion under subsection (h)(7) is not automatic, however, and requires specific

findings.” Id.; see also United States v. Madkins, 866 F.3d 1136, 1140 (10th Cir. 2017) (quoting

18 U.S.C. § 3161(h)(7)(B)(iv) (courts must consider “whether a refusal to continue the case would

deny either party ‘the reasonable time necessary for effective preparation’”)). The court must

“set[ ] forth, in the record of the case, either orally or in writing, its reasons for finding that the
          Case 5:18-cr-40053-HLT Document 18 Filed 10/29/18 Page 2 of 3




ends of justice served by the granting of such continuance outweigh the best interests of the public

and the defendant in a speedy trial.” 18 U.S.C. § 3161(h)(7)(A).

       The Court is persuaded that refusal to continue the status conference would deny Defendant

the reasonable time necessary for effective preparation and could result in a miscarriage of justice.

Defendant and his co-defendant are charged with conspiring to operate massage parlors as fronts

for illegal prostitution operations. Doc. 17 at 1. Defendant is out on bond, but his co-defendant has

not been arrested and is believed to be in China. Id. at 1-2. Government intends to proceed against

Defendant in the absence of his co-defendant. Id. at 2. Defendant represents the nature of the

allegations in this matter raise unique issues of law and fact that make every phase of pretrial

preparation more complex from a defense perspective. Id. The parties are currently engaged in

plea negations that may obviate the need for trial and could benefit from more time Id.

Additionally, Defendant has requested approval for CJA resources that are material to advancing

both: (1) the parties’ on-going plea negotiations; and (2) Defendant’s defense if plea negotiations

are unsuccessful. Id. Finally, Defendant anticipates Government will be provided additional

limited discovery in the near future that will need to be reviewed and analyzed once produced. Id.

       Defendant has discussed his speedy trial rights with defense counsel at length during

various stages of these proceedings, including immediately before seeking the requested

continuance. Id. at 2. Defendant understands the effect that the requested continuance will have on

this speedy trial rights and that any delay will be charged against Defendant for purposes of

calculating his Speedy Trial date. Id. at 2-3. Defendant agrees with defense counsel that his best

interests are served by the proposed continuance of the status conference. Id. The Government also

does not oppose Defendant’s requested continuance. Id. at 3.




                                                 2
          Case 5:18-cr-40053-HLT Document 18 Filed 10/29/18 Page 3 of 3




       The Court, therefore, finds under the ends of justice provision of the Speedy Trial Act,

18 U.S.C. § 3161(h)(7)(A), that the ends of justice served by continuing the status conference to

December 11, 2018, for the purposes discussed above outweighs the best interests of the public

and Defendant in a speedy trial. Failure to grant the requested continuance would deny counsel the

reasonable time necessary for effective preparation, taking into account the exercise of due

diligence, and would likely result in a miscarriage of justice. This finding is based on the statements

and representations contained in Defendant’s motion (Doc. 17) and the findings herein. The period

of delay resulting from the continuance granted pursuant to this Order shall be excludable time as

provided in 18 U.S.C. § 3161(h)(8).

       THE COURT THEREFORE ORDERS that Defendant’s motion (Doc. 17) is GRANTED.

The status conference is rescheduled to December 11, 2018, at 9:30 a.m. The time between

October 30, 2018 and December 11, 2018, is a period of excludable time under the Speedy Trial

Act.


 DATED: October 29, 2018                              /s/ Holly L. Teeter
                                                      HOLLY L. TEETER
                                                      UNITED STATES DISTRICT JUDGE




                                                  3
